Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated September 9, 2021 has been carefully considered, but is non-persuasive. The Replacement Sheets of Drawings filed September 9, 2021 overcome some, but not all of the drawing objections, and additionally introduce a new drawing objection as well. The Substitute Specification filed September 9, 2021 has been entered, and overcomes the objections to the specification and to the abstract. The claims have been amended to correct the informalities therein. The claims have been amended to overcome the rejections under 35 U.S.C. 112(b) as set forth in the previous Office Action. Claim 20 has been rewritten in independent form, overcoming the rejection under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Correction of these matters is noted with appreciation.

Applicant states that in corrected figure 6A, the inserting groove is shown and denoted by the reference numeral 61, and the corresponding specification paragraph [0045] has been amended to reflect this change. However, it is respectfully noted that the specification has not been amended to reflect this change.

Applicant states that paragraph [0043] of the specification has been amended to describe the reference character “A-A” shown in Figure 6C and the corresponding arrows shown in 

Applicant has argued with regard to CN 107165777A that “The present application claims benefit of priority of Chinese Patent Application No. 201710631152.5 which is filed on July 28, 2017. Therefore, according to 35 U.S.C. 100(i)(1), the effective filing date of the claimed invention is the filing date of the priority application, which is July 28, 2017. The cited reference CN107165777A is published on September 15, 2017; which is clearly later than the effective filing date of claimed invention which is July 28, 2017” and that CN 107165777A cannot anticipate the claimed invention in the sense of 35 U.S.C. 102(a)(1).

Respectfully, these arguments are non-persuasive. Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Therefore, at the present time, CN 107165777A qualifies as an anticipatory reference under 35 U.S.C. 102(a)(1) as set forth in detail later below.

Applicant has argued with regard to CN 101424249A that as evidenced by figure 4, the rope winding element 142 does not protrude from the blade root, but is flush with the blade 141 radially, and therefore CN101424249A fails to disclose the above-identified features of claim 1 and 20.



Applicant has argued with regard to WO 2013/156497A that as can be seen from figures 4 and 5 and related descriptions, the output flange 18 does not protrude outwards from the blade root of the rotor blade 7 in a radial direction of the blade 7, but to the contrary, extends inwards into the interior of the blade bearing 9 in figure 4, and therefore, WO2013/156497A fails to disclose the above-identified features of claim 1 and 20.

Respectfully, these arguments are non-persuasive. The claims do not define what the radial direction is relative to. WO2013/156497A (figures 1-4) discloses a pitch apparatus applied in a wind turbine 2, wherein the wind turbine comprises a wheel hub 6 and a plurality of blades 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “A-A” (figure 6B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification as performing the claimed function of the driving mechanism is a pitch driving gear (paragraph 29).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 8, the second to last line, “an outer circumferential surface” appears to be a double recitation of the outer circumferential surface recited in claim 1, causing ambiguity.
In claim 20, line 13, “the connection plate” lacks antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-13, 15-17, and 19-25 (as far as claims 8 and 20 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107165777A. Note the previously provided English machine translation.
Disclosed is a pitch apparatus applied in a wind turbine, wherein the wind turbine comprises a wheel hub 1 and a plurality of blades 6; wherein the pitch apparatus comprises: a 
The connection plate 10, 60 is arranged between the bearing inner race and the blade; or the connection plate 40, 60 is arranged on a periphery of the blade root of the blade (claim 2).
The connection plate comprises the following elements arranged in a radial direction: an inner circumferential portion 11, 41; an outer circumferential portion 13, 43; and a middle transition portion 12, 42 connecting the inner circumferential portion and the outer circumferential portion (claim 3).
The inner circumferential portion is a ring and comprises a plurality of first axial through holes 14 arranged in a circumferential direction; wherein the bearing inner race comprises an unnumbered plurality of second axial through holes corresponding to the plurality of first axial through holes; wherein a bearing inner race connection bolt 8 is fastened to the blade through one of the plurality of second axial through holes and one of the plurality of first axial through holes in the sequence listed (claim 4).
The connection plate is ring-shaped or partially ring-shaped, wherein the inner circumferential portion is fixed to the periphery of the blade root of the blade (claim 5).

The connection plate consists of a plurality of arc-segment portions, a circumferential angle of the plurality of arc-segment portions each is less than or equal to 180 degrees (claim 7).
The connection plate comprises at least one of the following structural characteristics: an axial thickness of the middle transition portion is less than or equal to an axial thickness of the outer circumferential portion; a plurality of lightening holes 15 is formed on the middle transition portion; the outer circumferential portion is ring-shaped or partially ring-shaped, or the outer circumferential portion and the middle transition portion are ring- shaped or partially ring-shaped; and a toothed structure is formed on an outer circumferential surface of the outer circumferential portion of the connection plate (claim 8).
The connection plate 60 is formed integrally with the blade (claim 12).
The connection plate 60 is ring-shaped or partially ring-shaped (claim 13).
The outer circumferential portion comprises an axially extending portion (claim 15).
A lightening hole 115 is arranged in the middle transition portion (claim 16).
The connection plate 314 is formed integrally with the bearing inner race (claim 17).
A radial cross-section of the outer circumferential portion is T-shaped or L-shaped (claim 19).
A wind turbine comprises the pitch apparatus, the wheel hub, and the blade, wherein the pitch apparatus comprises: the pitch bearing; the transmission element; and the driving mechanism for driving the transmission element: wherein the pitch bearing comprises: the 
The connection plate 60 is formed integrally with the blade (claim 21).
The outer circumferential portion comprises an axially extending portion (claim 22).
The connection plate is ring-shaped or partially ring-shaped (claim 23).
The connection plate 314 is formed integrally with the bearing inner race (claim 24).
The outer circumferential portion comprises an axially extending portion (claim 25).
Note that the disclosures of the present application and CN 107165777A are identical.

Claims 1-3, 5, 8, 15-16, and 19-20 (as far as claims 8 and 20 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101424249A (figure 4). Note the previously provided English machine translation.
 Disclosed is a pitch apparatus applied in a wind turbine (paragraph 2), wherein the wind turbine comprises a wheel hub 54 and a plurality of blades B; wherein the pitch apparatus comprises: a pitch bearing 84; a transmission element (the rope); a connection plate 142; and a driving mechanism 6 (shown figure 1, which is used in figure 4) for driving the transmission element; wherein the pitch bearing comprises: a bearing inner race I; and a bearing outer race O; wherein the bearing inner race is fixedly connected to the blade via 142, the bearing outer race is 
The connection plate is arranged between the bearing inner race and the blade; and the connection plate is arranged on a periphery of the blade root 141 of the blade (claim 2).
The connection plate comprises the following elements arranged in a radial direction: an inner circumferential portion 1; an outer circumferential portion 2; and a middle transition portion 3 connecting the inner circumferential portion and the outer circumferential portion (claim 3).
The connection plate is ring-shaped, wherein the inner circumferential portion is fixed to the periphery of the blade root of the blade via the outer circumferential portion (claim 5).
The connection plate comprises at least one of the following structural characteristics: an axial thickness of the middle transition portion is equal to an axial thickness of the outer circumferential portion; the outer circumferential portion is ring-shaped, the outer circumferential portion and the middle transition portion are ring-shaped (claim 8).
The outer circumferential portion comprises an axially extending portion (claim 15).
A lightening hole L is arranged in the middle transition portion (claim 16).
A radial cross-section of the outer circumferential portion is T-shaped or L-shaped (claim 19).

.
    PNG
    media_image1.png
    704
    740
    media_image1.png
    Greyscale


Claims 1-3, 5, 8, 15-16, and 19-20 (as far as claims 8 and 20 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/156497A (figures 1-4). Note the previously provided English machine translation.
Disclosed is a pitch apparatus applied in a wind turbine 2, wherein the wind turbine comprises a wheel hub 6 and a plurality of blades 7; wherein the pitch apparatus comprises: a 
The connection plate is arranged between the bearing inner race and the blade (claim 2).
The connection plate comprises the following elements arranged in a radial direction: an inner circumferential portion I; an outer circumferential portion O; and a middle transition portion M connecting the inner circumferential portion and the outer circumferential portion (claim 3).
The connection plate is ring-shaped, wherein the inner circumferential portion is fixed to the periphery of the blade root of the blade via the outer circumferential portion (claim 5).
The connection plate comprises at least one of the following structural characteristics: an axial thickness of the middle transition portion is equal to an axial thickness of the outer circumferential portion; the outer circumferential portion is ring-shaped, the outer circumferential portion and the middle transition portion are ring- shaped; and a toothed structure 21 is formed on an outer circumferential surface of the outer circumferential portion of the connection plate (claim 8).
The outer circumferential portion comprises an axially extending portion (claim 15).

A wind turbine comprises the pitch apparatus, the wheel hub, and the blade, wherein the pitch apparatus comprises: the pitch bearing; the transmission element; and the driving mechanism for driving the transmission element: wherein the pitch bearing comprises: the bearing inner race; and the bearing outer race; wherein the bearing inner race is fixedly connected to the blade, the bearing outer race is fixedly connected to the wheel hub, the transmission element is driven by the driving mechanism, and drives the blade and the bearing inner race to rotate relative to the wheel hub, wherein the connection plate is fixedly connected with and protrudes outwards from a blade root of the blade in a radial direction of the blade, and the transmission element is arranged on the outer circumferential surface of the connection plate  (claim 20).
Note the annotated figure below.



    PNG
    media_image2.png
    421
    850
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over either (CN 101424249A or WO 2013/156497A) in view of CN 104533728A (note the attached English machine translation).
CN 101424249A or WO 2013/156497A disclose a pitch apparatus applied in a wind turbine substantially as claimed as set forth above, but does not disclose that the connection plate consists of a plurality of arc-segment portions, a circumferential angle of the plurality of arc-segment portions each is less than or equal to 180 degrees.



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the pitch apparatus of either CN 101424249A or WO 2013/156497A such that the connection plate consists of a plurality of arc-segment portions, a circumferential angle of the plurality of arc-segment portions each is less than or equal to 180 degrees, as taught by CN 104533728A), for the purpose of facilitating installation of the connection plate.

Claims 12-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101424249A in view of WO 2013/156497A.
CN 101424249A (figure 4) disclose a pitch apparatus applied in a wind turbine substantially as claimed as set forth above, wherein the connection plate is ring-shaped (claim 13) and the connection plate comprises the axially extending portion (claim 22), but does not disclose that the connection plate is integrally formed with the blade (claims 12 and 21).

WO 2013/156497A (figure 6) shows a wind turbine having a connection plate 18 driven by a transmission element 12, with the connection plate integrally formed with a rotor blade 7 (note page 10, lines 1-2 of the previously supplied English machine translation), for the purpose of simplifying manufacture of the connection plate as integral with the blade.
.

Claims 17 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101424249A in view of WO 2013/156497A.
CN 101424249A (figure 4) disclose a pitch apparatus applied in a wind turbine substantially as claimed as set forth above, wherein the connection plate is ring-shaped (claim 23) and the outer circumferential portion comprises the axially extending portion (claim 25), but does not disclose that the connection plate is integrally formed with the bearing inner race (claims 17 and 24).

WO 2013/156497A (figure 6) shows a wind turbine having a connection plate 18 driven by a transmission element 12, with the connection plate integrally formed with the bearing inner race (note page 10, lines 1-2 of the previously supplied English machine translation), for the purpose of simplifying manufacture of the connection plate as integral with the bearing inner race.

   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the pitch apparatus of CN 101424249A such that the connection plate is integrally formed with the bearing inner race, as taught by WO .

Claims 12-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/156497A.
WO 2013/156497A (figures 1-4) disclose a pitch apparatus applied in a wind turbine substantially as claimed as set forth above, wherein the connection plate is ring-shaped (claim 13) and the connection plate comprises the axially extending portion (claim 22), but does not disclose that the connection plate is integrally formed with the blade (claims 12 and 21).

WO 2013/156497A (figure 6) shows a wind turbine having a connection plate 18 driven by a transmission element 12, with the connection plate integrally formed with a rotor blade 7 (note page 10, lines 1-2 of the previously supplied English machine translation), for the purpose of simplifying manufacture of the connection plate as integral with the blade.

   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the pitch apparatus of figures 1-4 of WO 2013/156497A such that the connection plate is integrally formed with the blade, as taught by figure 6 of WO 2013/156497A, for the purpose of simplifying manufacture of the connection plate as integral with the blade.

Claims 17 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/156497A.


WO 2013/156497A (figure 6) shows a wind turbine having a connection plate 18 driven by a transmission element 12, with the connection plate integrally formed with the bearing inner race (note page 10, lines 1-2 of the previously supplied English machine translation), for the purpose of simplifying manufacture of the connection plate as integral with the bearing inner race.

   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the pitch apparatus of figures 1-4 of WO 2013/156497A such that the connection plate is integrally formed with the bearing inner race, as taught by figure 6 of WO 2013/156497A, for the purpose of simplifying manufacture of the connection plate as integral with the bearing inner race.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/Christopher Verdier/Primary Examiner, Art Unit 3745